DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Claims
	Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18, 20, 22-23, and 25 are pending in this application. Claims 2, 5, 8, 11, 14, 17, 19, 21, 24, and 26-28 have been canceled.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18, 20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9616055 (‘055) in view of Dixit (Cited below) and US20140011842. ‘055 teaches a dosage form which has the claimed initial release of 2 hours or less and which comprises the same HVLCM, rheology modifier, solvent(s), polyoxylglyceride, network formers, and viscosity enhancing agent, and methylphenidate that is instantly claimed. ‘055 merely does not claim wherein the dosage form has the claimed coatings in the claimed order that are placed on the outside of the capsule as claimed in claim 3. However, this deficiency is addressed by Dixit and ‘842. Regarding claims 1, 23, and 25, Dixit teaches a dosage form comprising a first pharmacologically active agent, specifically methylphenidate; a controlled release coating which covers at least a portion of the drug composition which reads on the instantly claimed barrier layer; and a drug containing layer, specifically wherein the drug is methylphenidate, for immediate release which covers at least a portion of the controlled release coating/barrier layer, . 
	Regarding claim 20, Dixit teaches wherein the barrier layer/controlled release coating comprises an enteric polymer which can be the instantly claimed zein, methacrylic acid copolymers, cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate, shellac, polyvinyl acetate phthalate (See entire document; e.g. claim 10).
842 (Scicinski) teaches that it was known to place the formulations of ‘055 into capsules and wherein the capsules/dosage forms can have barrier layers and drug containing layers (See citations below).
	Thus, one of ordinary skill in the art would conclude that the instantly claimed dosage form would be obvious when taken in view of the combined teachings of ‘055 and Dixit, US20140011842.


Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18, 20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9884056 (‘056) in view of Dixit and US20140011842 cited below. ‘056 teaches a dosage form which has the claimed initial release of 2 hours or less and which comprises the same HVLCM, rheology modifier, solvent(s), polyoxylglyceride, network formers, and viscosity enhancing agent, and methylphenidate that is instantly claimed. ‘056 merely does not claim wherein the dosage form has the claimed coatings in the claimed order on the outside of the capsule. However, this deficiency is addressed by Dixit in view of ‘842. Regarding claims 1, 23, and 25, Dixit teaches a dosage form comprising a first pharmacologically active agent, specifically . 
	Regarding claim 20, Dixit teaches wherein the barrier layer/controlled release coating comprises an enteric polymer which can be the instantly claimed zein, methacrylic acid copolymers, cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate, shellac, polyvinyl acetate phthalate (See entire document; e.g. claim 10).
	842 (Scicinski) teaches that it was known to place the formulations of ‘056 into capsules and wherein the capsules/dosage forms can have barrier layers and drug containing layers (See citations below).
	Thus, one of ordinary skill in the art would conclude that the instantly claimed dosage form would be obvious when taken in view of the combined teachings of ‘056 and Dixit, US20140011842.

Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18, 20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10328068 (‘068) in view of Dixit (cited below) and US20140011842. ‘068 teaches a dosage form which has the claimed initial release of 2 hours or less and which comprises the same HVLCM, rheology modifier, solvent(s), polyoxylglyceride, network formers, and viscosity enhancing agent, and methylphenidate that is instantly claimed. ‘068 merely does not claim Regarding claims 1, 23, and 25, Dixit teaches a dosage form comprising a first pharmacologically active agent, specifically methylphenidate; a controlled release coating which covers at least a portion of the drug composition which reads on the instantly claimed barrier layer; and a drug containing layer, specifically wherein the drug is methylphenidate, for immediate release which covers at least a portion of the controlled release coating/barrier layer, and optionally an overcoat which covers at least a portion of the drug containing layer and the immediate release drug layer would read on the claimed release profile wherein initial release of first pharmaceutical agent which can be the same as the second pharmaceutical agent occurs at a time of 5 minutes to 120 minutes, etc. (See entire document; e.g. claims 1-2). 
	Regarding claim 20, Dixit teaches wherein the barrier layer/controlled release coating comprises an enteric polymer which can be the instantly claimed zein, methacrylic acid copolymers, cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate, shellac, polyvinyl acetate phthalate (See entire document; e.g. claim 10).
‘842 (Scicinski) teaches that it was known to place the formulations of ‘068 into capsules and wherein the capsules/dosage forms can have barrier layers and drug containing layers (See citations below)
	Thus, one of ordinary skill in the art would conclude that the instantly claimed dosage form would be obvious when taken in view of the combined teachings of ‘068, Dixit, and ‘842.
	Thus, one of ordinary skill in the art would conclude that the instantly claimed dosage form would be obvious when taken in view of the combined teachings of ‘068 and Dixit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18, 20, 22-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, applicants have amended the claim to read, “a drug composition in a capsule comprising a first pharmacologically active agent; a barrier layer covering at least a portion of an outer surface of the drug composition in the capsule; and a drug layer covering at least a portion of the barrier layer, Specifically claim 1 is indefinite because it recites “a barrier layer covering at least a portion of an outer surface of the drug composition in the capsule” and it is unclear to the examiner if the barrier layer is meant to be on the outer surface of the drug composition and the layered drug composition is then placed in the capsule or if the drug composition is in the capsule and then the barrier layer is applied to the outside of the capsule. The examiner was initially interpreting claim 1 as the first of these based upon the specific added language to claim 1. However, claim 3 appears to be the second interpretation and as such it is completely unclear to the examiner where exactly applicants want the barrier layer to be.
Claim 3 is also indefinite because it is unclear to the examiner if the barrier layer discussed in claim 3 is the same barrier layer as in claim 1 that is covering at least a portion of an outer surface of a the drug composition in the capsule, or if it is an additional barrier layer. Based on the specification and broadest reasonable interpretation, the examiner is interpreting applicant’s claims as the barrier layer, drug layer are on the outside of the capsule based upon the reading of claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18, 20, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scicinski et al. (US20140011842) as evidenced by Yum et al. (WO2014144975, from IDS), and Dixit et al. (US20040156896, from IDS), and Wong et al (US6419952).	
Applicant’s claim:
-- A dosage form, comprising:
a drug composition in a capsule comprising a first pharmacologically active agent; a barrier layer covering at least a portion of an outer surface of the drug composition in the capsule; and a drug layer covering at least a portion of the barrier layer, wherein the drug layer comprises a second pharmacologically active agent, and wherein initial release of the first pharmacologically active agent from the dosage form occurs at a time of 5 minutes to 120 minutes when assayed by USP Apparatus II using 750 mL of 0.1 N HCl dissolution medium, a paddle speed of 50 rpm, and a dissolution medium temperature of 37° C.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 4, 6-7, 9-10, 12-13, 15-16, 23, 25, Scicinski teaches controlled release dosage form wherein the drug formulation/drug composition component comprises methylphenidate and a HVLCM, specifically sucrose acetate isobutryate (SAIB); an organic solvent specifically selected from the instantly claimed triacetin/triacetine, NMP, ethyl lactate, DMSO, propylene carbonate, and glycofurol; a rheology modifier, selected from the instantly claimed caprylic/capric triglyceride, isopropyl myristate, ethyl oleate, triethyl citrate, dimethyl phthalate, and benzyl benzoate; a network former, specifically selected from the instantly claimed cellulose acetate butyrate (which also functions as a viscosity enhancing agent as instantly claimed), carbohydrate polymer, organic acid of a carbohydrate polymer, etc. and a viscosity enhancing agent and Scicinski further teaches wherein this formulation gives an initial increasing in vivo rate of release of methylphenidate from the controlled release system suitable to provide an initial increasing-rate phase of less than or equal to about 2 hours, and sufficient Regarding claims 1, 23, 25, Scicinski further teaches wherein the drug compositions/their dosage forms (which can be the capsules themselves which comprise the drug formulation/composition) can be coated with a barrier layer and an immediate release drug coating on the surface of the dosage form, e.g. capsule (e.g. methylphenidate coating layer since they prefer the drug to be methylphenidate which reads on instant claim 25) on the surface of the dosage form and wherein and an overcoat, which would go over top of the drug containing layer as an overcoat is the last layer on the dosage form, e.g. capsule which reads on claim 23 wherein there is a coating layer covering at least a portion of the drug layer ([0090-0094]), and wherein these formulations offer specific drug abuse deterrence characteristics (see entire document; [0169]; claims, etc.) and wherein the dosage form can comprise at least two different formulations within the same dosage form, e.g. solid and/or liquid formulation placed within a capsule which itself is placed in another formulation inside another capsule, etc.([0084]).
	Regarding claims 1 and 3, Scicinski also teaches wherein the drug composition can be placed into a capsule and the capsule can be coated with enteric coating material (should be AQOAT which is HPMCAS) which is one of the preferred/claimed barrier layers and as such reads on the a barrier layer that covers an outer surface of the drug composition in the capsule, e.g. the outer surface of the capsule and wherein an immediate release drug coating may be provided on the surface of the dosage form where quick drug release is desired, which reads on the immediate release layer covering at least a portion of the barrier layer which covers at least a portion of the capsule which contains the drug composition and therefore also covers the drug composition (see entire document; [0191-0192]; [0194]; [0093]; etc.).
Regarding claim 18, Scicinski further teaches wherein the abuse deterrent drug composition of the dosage form can comprise surfactants specifically, polyglycolized glycerides, e.g. Gelucires which as evidenced by Yum are polyoxylglycerides (See Yum [0135-0136]).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18, 20, 23, and 25, as discussed above Scicinski teaches wherein their formulations which can comprise multiple coatings and can be placed in a capsule and the capsule itself can also be coated with a barrier layer and an immediate release drug layer and even an overcoat can be coated over the drug layer (see entire document; [0119, coated with barrier agent, HPMC]; [0094, barrier layer]; [place liquid or solid dosage forms into a capsule, e.g. coated form can be placed into a capsule to provide multi-phase delivery]; [0131, immediate release coating]; [0093, immediate release drug coating may be provided on the surface of a dosage form (e.g. capsule) in circumstances where desired]; [0094, overcoat over the other layers to provide colored/clear finished dosage form, e.g. capsule]). The deficiencies with respect to where the barrier layer is, since it is not specifically exemplified in Scicinski are addressed by Dixit and Wong.
Regarding claims 1, 23, and 25, Dixit teaches a dosage form comprising a first pharmacologically active agent, specifically methylphenidate; a controlled release coating which covers at least a portion of the drug composition which reads on the instantly claimed barrier layer; and a drug containing layer, specifically wherein the drug is methylphenidate, for immediate release which covers at least a portion of the controlled release coating/barrier layer, and optionally an overcoat which covers at least a portion of the drug containing layer and the immediate release drug layer would read on the claimed release profile wherein initial release of first pharmaceutical agent which can be the same as the second pharmaceutical agent occurs at a time of 5 minutes to 120 minutes, etc. (See entire document; e.g. claims 1-2). 
Regarding claim 20, Dixit teaches wherein the barrier layer/controlled release coating comprises an enteric polymer which can be the instantly claimed zein, methacrylic acid copolymers, cellulose acetate phthalate, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate, shellac, polyvinyl acetate phthalate (See entire document; e.g. claim 10).
	Wong teaches that it was known to place barrier layers and other layer over capsules which contain a drug formulation because this allows the capsule formulation to become a controlled release dosage form (See entire document; Col. 1, ln. 52-Col. 2, ln. 50).
	Regarding claim 22, Scicinski teaches wherein the barrier layer comprises a methacrylic acid copolymer but not wherein it also comprises a polyvinyl alcohol. However, this deficiency in Scicinski is addressed by Wong.
	Wong teaches controlled release coatings/barrier layers wherein the controlled release coating/barrier layer for pharmaceutical capsule formulations which can comprise polyvinyl alcohol and methacrylic acid copolymers, (the polyvinyl alcohol ethylcellulose reads on the claimed a polyvinyl alcohol as it contains a polyvinyl alcohol) (See abstract; Col. 11, ln. 39-Col. 12, ln. 26). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the instantly claimed dosage form when looking to the combination of Scicinski and Dixit because Scicinski teaches a dosage form comprising applicant’s claimed drug composition comprising methylphenidate as the preferred drug, and which comprises all of the claimed components as these components help to form drug formulations which are deterrent to abuse, and Scicinski teaches wherein the formulation/dosage forms (e.g. capsules) can be encapsulated and the capsules can be coated and wherein the drug composition in a capsule can be coated with a barrier layer, an immediate release drug containing layer (which would also comprise methylphenidate as that is the drug of prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious to one of ordinary skill in the art to use polyvinyl alcohol/ with methacrylic acid copolymers for forming the barrier layer instantly claimed on the outside of the capsule because both polymers claimed were already known in the art to be useful in forming controlled release/barrier coatings for capsule drug formulations as is taught by Wong and Scicinski and Wong teaches using blends of known barrier layer forming polymers which include the claimed methacrylic acid copolymer and polyvinyl alcohol and it would have been obvious to one of ordinary skill in the art to optimize the barrier polymers in order to develop the most effective barrier coating/layer for the instantly claimed dosage form especially since Wong is teaching making capsule formulations of drugs which are made into controlled release formulations by adding these barrier layers, etc.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims have prompted the revised grounds of rejection presented herein. Applicant’s amendments have been fully considered but were not persuasive. Specifically, applicants argue that Scicinski does not teach a barrier layer and a barrier layer covering at least a portion of the outer surface of the drug composition in the capsule. The examiner respectfully disagrees because the rejection is not solely over Scicinski but is instead over the combined references discussed above and Scicinski specifically teaches wherein their drug compositions can be coated with a barrier layer specifically barrier layers comprising the instantly claimed polymers, e.g. HPMC or other film forming polymer (see [0119]), and an immediate release drug coating (e.g. methylphenidate coating layer) on the surface and an overcoat/barrier layer, which would go over top of the drug containing layer all of which can be placed on the drug formulation prior to placing the drug formulation into a capsule or Scicinski also teaches placing the formulation into a capsule and wherein the capsule itself can be coated with a barrier layer/AQOAT and which can comprise an immediate release layer and which can comprise an ultimate colored overcoat as the final layer (See sections cited above). Thus, contrary to applicant’s arguments Scicinski still teaches and renders obvious the instantly claimed formulation when taken in view of the combined prior art. Secondly, different 
Applicants then argue that Dixit’s controlled release coating is a not a barrier coating in between the drug formulation and immediate release layer that comprises drug. The examiner respectfully disagrees because the controlled release layer of Dixit comprises an enteric polymer, e.g. zein and/or methacrylic acid copolymers, HPMCAS, shellac, etc. which are the same polymers which comprise the claimed barrier layer and as such contrary to applicant’s arguments the controlled release layer of Dixit does function as a barrier layer as is instantly claimed because they are the same polymers being used for both and it is known, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	Applicant’s then argue that the barrier layer of Wong is on the outside of the capsule not an outer surface of the drug composition in the capsule. As discussed above this limitation in view of claim 3 has prompted the new grounds of rejection under 112 that is presented herein because contrary to applicant’s arguments claim 3 specifically claims wherein the barrier film is on the outside of the capsule as, “the barrier layer covers at least a portion of the capsule”. Further, applicant’s argued that Scicinski did not teach a specific barrier layer on the outside of the capsule. Unless there are two barrier layers which is not how the instantly claimed barrier 
Thus, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18, 20, 22-23, and 25 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616